—Appeal by the *815defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered September 10, 1990, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s sentence was not excessive and should not be disturbed (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or do not warrant reversal. Copertino, J. P., Santucci, Altman and Friedmann, JJ., concur.